Citation Nr: 1009913	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-15 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to an effective date earlier than November 5, 
2002 for entitlement to a total disability evaluation based 
on individual unemployability (TDIU), for purposes of accrued 
benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from December 1945 to 
January 1947.  He died on April [redacted], 2006, and the appellant is 
the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died April [redacted], 2006, the death certificate 
listed the cause of death as coronary artery disease; due to 
or as a consequence of pneumonia; due to or as a consequence 
of cardiac arrest.  No contributory conditions were listed.  

2.  At the time of the Veteran's death, service connection 
was in effect for bilateral hearing loss evaluated as 60 
percent disabling; tinnitus evaluated as 10 percent 
disabling; and, suppurative otitis media evaluated as 0 
percent disabling.  The total disability rating was 60 
percent.  A total disability rating based on individual 
unemployability was in effect from November 5, 2002.  

3.  The competent evidence does not establish that the 
Veteran's death was causally related to active service, or to 
service-connected disability.

4.  The objective and competent evidence of record 
demonstrates that prior to November 5, 2002, the veteran did 
not meet the schedular criteria for a TDIU, and there was no 
evidence to warrant an extraschedular rating.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1137, 1310, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310, 3.312 (2009).

2. The criteria for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318 have not been met. § 1318, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.22, 
3.102, 3.159 (2009).

3.  The criteria for entitlement to an effective date prior 
to November 5, 2002, for the award of TDIU, for purposes of 
accrued benefits, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5121, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in July 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA provided 
adequate notice of how disability ratings and effective dates 
are assigned.  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 20 Vet.App. 1 (2006).

In the instant case, the record shows that in the July 2006 
VCAA letter, the appellant was informed of the information 
and evidence necessary to substantiate a claim for DIC 
benefits.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  
Although the July 2006 VCAA letter did not list the 
disabilities for which the Veteran was service-connected as 
outlined in Hupp, the prior August 2004 video conference 
hearing in which the appellant participated in (prior to the 
Veteran's death) clearly indicated that the appellant was 
aware of at least the hearing loss and tinnitus disabilities 
for which the Veteran was service-connected and the evidence 
needed to support her claim.  The testimony made clear that 
service connection was in effect for those two disorders in 
particular, and for hearing impairment in general.  In 
addition, her representative, in January 2010 argument, 
specifically demonstrated knowledge that service connection 
was in effect for ear infections as well.  Thus, as the 
appellant, including through her representative, had actual 
knowledge of the requirements set out in Hupp, the appellant 
is not prejudiced by the Board in proceeding with the 
issuance of a final decision in this case.  In sum, as the 
appellant is found to be clearly aware of what she needs to 
present in order to prevail in this claim, there is no 
reasonable basis to provide the appellant with additional 
notice regarding information she already knows.  Her 
participation and testimony at the August 2004 video 
conference hearing clearly support this finding.

Further, VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  The appellant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim and the claim was readjudicated in a May 2007 
statement of the case.  The evidence of record, to include 
that discussed above, rebuts any suggestion that VA's efforts 
to provide notice prejudiced the appellant.

In Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the 
Federal Circuit held that VA's duty to obtain a medical 
opinion under 38 U.S.C. § 5103A(d) does not apply to a DIC 
claim, as the applicability of this provision is explicitly 
limited to claims for disability compensation.  Moreover, the 
Board notes that 38 U.S.C. § 5103A(a) does not always require 
VA to assist the claimant in obtaining a medical opinion or 
examination.  Under § 5103A(a), VA only needs to make 
reasonable efforts to assist a claimant in obtaining a 
medical opinion when such opinion is "necessary to 
substantiate the claimant's claim for a benefit."  Here, as 
will be discussed in greater detail below, the Board finds 
that there is no evidence that the disabilities that caused 
or contributed to the Veteran's death had their onset in 
service and there is no competent evidence suggesting a link 
between these disabilities and his active service.  Further, 
there is no competent evidence to suggest that the Veteran's 
service-connected bilateral hearing loss, tinnitus, or, 
suppurative otitis media caused or contributed to his death.  
Moreover, there is no medical evidence of record showing a 
link between any other disability to service or the cause of 
death.  Thus, notwithstanding the fact that VA had no 
obligation to obtain a medical opinion, the Board finds there 
was no basis to obtain one.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  Gonzales v. West, 218 F.3d 1378, 
1380- 81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

I.  Service connection for cause of death

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  She alleges, in 
essence, that the Veteran's service-connected bilateral 
hearing loss, tinnitus, or, suppurative otitis media caused 
or contributed to his death.  She has offered no supporting 
medical evidence.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran to include autopsy reports.  38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303(a), 3.312.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice- 
connected condition by a service- connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006. See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the Veteran's death.  

In this case, the Veteran died on April [redacted], 2006.  The death 
certificate indicates that the immediate cause of death was 
coronary artery disease; due to or as a consequence of 
pneumonia; due to or as a consequence of cardiac arrest.  No 
contributory conditions were listed.  At the time of the 
Veteran's death, individual unemployability was in effect 
from November 5, 2002

The available service records show no findings of pneumonia, 
coronary artery disease or any other heart condition during 
the Veteran's period of service.  Additionally, post-service 
medical evidence does not show any treatment or diagnosis 
referable to pneumonia or coronary artery disease for many 
years after service.  Nor does the appellant indicate that 
the pneumonia or coronary artery disease noted on the death 
certificate had been ongoing since service.  Thus, there is 
no continuity of pneumonia or coronary artery disease 
symptomatology demonstrated either by the documented clinical 
records or the appellant's statements.  Accordingly, there is 
no basis for finding that the pneumonia or coronary artery 
disease was causally related to the Veteran's service.  
Moreover, there is no competent evidence of record suggesting 
a relationship between the cause of the Veteran's death and 
service.  Nor is there competent evidence suggesting that 
service-connected disability caused or chronically worsened 
any fatal condition.

The appellant may believe that the Veteran's coronary artery 
disease was due to his active service, or that his service 
connected hearing loss, tinnitus, and otitis media in some 
way caused or contributed to his death.  However, the 
question of etiology of a non-observable disease process such 
as cardiovascular disease involves complex medical issues not 
susceptible to lay opinion.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009) (vacating and remanding a 
decision in which the United States Court of Appeals for 
Veterans Claims categorically held in a service connection 
case that "'a valid medical opinion' was required to 
establish nexus, and that [a lay person] was 'not competent' 
to provide testimony as to nexus because [that individual] 
was a layperson.")

In sum, there is no basis for a grant of service connection 
for the cause of the Veteran's death since there is no 
evidence that his death was caused by a disability for which 
service connection had been established at the time of death 
or for which service connection should have been established.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54- 
56 (1990).

II.  DIC benefits pursuant to 38 U.S.C.A. § 1318 

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if 
the Veteran's death was not the result of willful misconduct 
and, at the time of death, any one of the three following 
circumstances existed: 1) the Veteran was receiving or 
entitled to receive compensation for service connected 
disability that was rated by VA as 100 percent disabling for 
at least 10 years immediately preceding death; 2) the Veteran 
had been rated 100 percent disabled since release from active 
duty and for at least five years immediately preceding death; 
or 3) the Veteran was rated as 100 percent disabled for a 
continuous period of not less than one year immediately 
preceding death and was a former prisoner of war (POW) who 
died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 
C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of 
death, the Veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the Veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the Veteran; (3) 
the Veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  38 
C.F.R. § 3.22(b).

The appellant in this case is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318 because the Veteran did not meet any 
of the criteria in the applicable statute and regulation at 
the time of his death.  At the time of the Veteran's death he 
was  service-connected for bilateral hearing loss evaluated 
as 60 percent disabling; tinnitus evaluated as 10 percent 
disabling; and, suppurative otitis media evaluated as 0 
percent disabling.  A total disability rating based on 
individual unemployability was in effect from November 5, 
2002.  As he died April 6, 2006, the requirement that a total 
disability be in effect for the last 10 consecutive years 
prior to death were not met.  There is no evidence or 
allegation that any other theory of entitlement to benefits 
under 38 U.S.C.A. § 1318 or 38 C.F.R. § 3.22 is applicable in 
this case, to include that the Veteran was rated 100 percent 
disabled since release from active duty, that he was a POW, 
that there was clear and unmistakable error in a prior final 
rating decision, or that there was an absence of receipt of 
total disability benefits due to non-waiver of concurrent 
retirement payments.

Accordingly, entitlement to DIC under 38 U.S.C.A. § 1318(b) 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).


III.  Earlier effective date for TDIU for purposes of accrued 
benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a Veteran, his lawful surviving spouse may be paid 
periodic monetary benefits to which he was entitled at the 
time of death based on existing rating decisions or other 
evidence that was on file when the Veteran died.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

After a review of the evidence, the Board finds that the 
Veteran had a pending claim of entitlement to an earlier 
effective date for a TDIU at the time of his death.  

In this case, appellant and the late veteran testified in 
August 2004, that the effective date for the award of TDIU 
should have been October 6, 1993.  Essentially, the 
contention was that the veteran's hearing loss disability 
caused him to stop working as a realtor and real estate 
instructor in 1992. 

In September 1993, the RO received the veteran's formal claim 
for a TDIU based upon his service-connected hearing loss 
disability.  In December 1993, the veteran submitted a new 
claim for an increased rating for his service-connected 
bilateral hearing loss and again claimed a TDIU.

In a May 1994 rating action the RO denied the veteran's claim 
for a TDIU and confirmed and continued a 20 percent rating 
for bilateral hearing loss.  In a November 1999 decision, the 
Board granted a 40 percent evaluation for bilateral hearing 
loss, and denied the claim for TDIU.  In making that 
determination the Board noted that the Veteran was service 
connected for bilateral hearing loss evaluated at 40 percent 
and otitis media at 0 percent.  As such, he did not meet the 
criteria for TDIU.  In that decision it was noted that while 
he had profound hearing loss, right ear; he had a relatively 
stable hearing condition since service and he had worked over 
30 years as a successful real estate broker.  He had been 
unemployed since 1992 primarily as a result of his advanced 
age and cardiovascular disease which were much more 
responsible for his retirement than his hearing loss. 

Subsequently in February 2001, the U.S. Court of Appeals for 
Veterans Claims (Court), vacated and remanded the TDIU claim 
for extraschedular consideration.

The Board remanded the issue in May 2003 for additional 
development.  By rating action in July 2003, the RO increased 
the 40 percent rating for bilateral hearing loss to 60 
percent; service connection was granted for tinnitus; and, 
TDIU was granted.  The effective date was November 5, 2002 
the date of a VA audiological examination which revealed an 
increased level of hearing loss and tinnitus.  The Veteran 
continued the appeal for an earlier effective date.

The Veteran died in April 2006, prior to the claim being 
decided by the Board.  Therefore, at the time of death, it 
was still "pending" for purposes of the regulations.  38 
C.F.R. § 3.1000(d)(5).

Analysis

The appellant seeks an effective date earlier than November 
5, 2002, for the award of a TDIU, for purposes of accrued 
benefits.  She argues that the proper date should have been 
in October 1993, when she argues that the Veteran was 
rendered unemployable by his hearing loss disability.

Despite appellant's argument, it was not until November 5, 
2002, that the disabilities which can be considered for 
entitlement to TDIU met the schedular requirements. 38 C.F.R. 
§ 4.16.  This was the date that the RO granted an increase 
for the bilateral hearing loss disorder from 40 percent to 60 
percent; and granted service connection for tinnitus 
assigning a 10 percent evaluation.  This was the date that 
the RO determined that he met the criteria for a TDIU.

The Veteran's service connected disabilities are the only 
conditions which can be considered when considering 
entitlement to TDIU.  VA regulations require that a Veteran's 
compensable disorders meet certain schedular requirements for 
entitlement to TDIU to be established.  Where a Veteran does 
not meet those requirements a rating board may submit the 
case to the Director of the Compensation and Pension Service 
for consideration of an extraschedular award. 38 C.F.R. § 
4.16(b). It bears noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The earliest effective date for an award of a total 
disability evaluation based on individual unemployability due 
to compensable disorders cannot be earlier than the date that 
the record shows the Veteran was precluded from following a 
substantially gainful occupation, or the date on which said 
evidence was received by VA, whichever is later.  38 C.F.R. 
§§ 3.400, 4.16(b).

The provisions of 38 C.F.R. § 4.16 provide that individual 
unemployability may be granted where there is one disability 
evaluated as 60 percent disabling, or two or more 
disabilities, one of which is 40 percent with a combined 
evaluation of 70 percent or more.  These percentage standards 
are set aside only in exceptional cases where there is an 
unusual factor of disability rendering the veteran unable to 
secure or follow a substantially gainful occupation.  Such 
cases are submitted to the Director of the Compensation and 
Pension Service for extraschedular consideration.

This case was not submitted for extra-schedular 
consideration, and the Board agrees that such a referral was 
not in order.  Instead, the Board concluded that entitlement 
occurred when the Veteran's disabilities worsened as 
evidenced by the increased rating for his hearing loss to 60 
percent and the grant of service connection for tinnitus 
evaluated as 10 percent effective November 5, 2002, and 
January 27, 1994 respectively.  The Veteran's service 
connected disabilities combined to a total evaluation of 40 
percent prior to November 5, 2002 and there was no evidence 
that his hearing loss and otitis media precluded him from 
employment, and there is no evidence that these disorders 
warranted entitlement to TDIU or an extraschedular basis.  
That is, looking at the appellant's entitlement to a higher 
rating for his disorders on an extraschedular basis, there 
was no evidence that any compensated disorder required 
frequent hospitalization, or that any compensated disorder 
caused a marked interference with employment. 

Indeed, it was not until the November 5, 2002 VA examination, 
that his left ear hearing loss increased to the point that it 
could preclude work.  While the Veteran may not have had 
difficulty clearly hearing conversation during the period 
prior to November 5, 2002, he was still able to converse; 
talk with individuals; and teach real estate.  He had been a 
successful real estate broker and instructor for about 30 
years with no apparent increase in his hearing loss and there 
is no evidence he could not perform work in another capacity.  
Further, there is no independent evidence showing that the 
Veteran was unemployable due to his compensable disorders 
alone either on a schedular basis under 38 C.F.R. § 4.16(a) 
basis, or an extraschedular basis under 38 C.F.R. § 4.16(b). 
Hence, he did not meet the requirements for TDIU prior to 
November 5, 2002.  

The Board acknowledges that the appellant feels the Veteran 
was unemployable from October 1993.  The evidence, however, 
does not show that the condition for which the Veteran was 
receiving VA compensation was the cause of his being 
unemployable prior to November 5, 2002.  It is well to note 
that he also suffered from such nonservice 
connected/noncompensated disorders as coronary artery disease 
which eventually caused his death, and the impact of that 
condition on the Veteran's ability to work is irrelevant to 
this decision.

Hence, there is no basis for an effective date prior to 
November 5, 2002.  38 C.F.R. § 3.400.  Therefore, the claim 
of entitlement to an effective date earlier than November 5, 
2002, for a total disability evaluation based on individual 
unemployability must be denied.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application. 38 U.S.C.A. § 5107.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.

Entitlement to an effective date prior to November 5, 2002, 
for the grant of TDIU for accrued benefits purposes is 
denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


